The maternal grandparents of these two children brought an action for the termination of the parental rights of the natural mother and father. The mother and father are married but separated. The natural mother and her two children have resided with the petitioners since the separation.
Both natural parents have signed "consent and waiver" forms, and both testified that they were willing to have their rights terminated. The court has a duty, however, to make whatever judgment it deems in the best interest of the children. In this case the children have been residing continuously with their natural mother since birth and regard her as their mother. The natural mother is employed. The natural father visits the children from time to time. Neither parent is unfit, and neither has in fact abandoned the children.
The principal effect of a change in legal custody of the children would be to enable their grandfather, who recently became eligible for Social Security benefits, to apply for higher benefits on account of additional dependents. This in itself would not be contrary to the interest of the children. In return, however, the children *22would be divested of any right to future support from their natural parents. This cost is too high.
The petitions are denied.